F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JAN 9 2001
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 TERRY FRANKLIN,

          Plaintiff-Appellant,
 v.                                                          No. 00-1220
 COLORADO DEPARTMENT OF                                  (D.C. No. 00-Z-345)
 CORRECTIONS, LT. THIBADEAU;                                  (D. Colo.)
 WARDEN ATHERTON; COSSABONE,
 Escourt, Staff & Intake; CRAWFORD;
 FRANKLIN; WELLS; MONTOYA;
 BROWN; TEMPLETON; BENNETT;
 TRANI; PADILLA; BAUTISA;
 COLLINS; ELX; SGT. HALL; CATH
 CART; WILLIAMS; SALINAS;
 HODGE; WHITEHOUSE; CAPTAIN
 DALTON; CHASE; BONWELL AND
 DUPAN,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       Plaintiff Terry Franklin filed a civil rights complaint challenging certain prison

conditions. A magistrate judge subsequently entered an order directing Plaintiff to pay an

initial filing fee of $14.00 or show cause why he had no assets or means by which to pay

the fee. When Plaintiff failed to comply, the district court dismissed his action without

prejudice. Defendant appeals. We grant Defendant’s motion to proceed on appeal IFP

and exercise jurisdiction under 28 U.S.C. § 1291.

       We have thoroughly reviewed Plaintiff’s brief, the magistrate judge’s and district

court’s orders, and the entire record before us. Because Plaintiff did not timely comply

with the magistrate’s order, we affirm substantially for the reasons stated in the district

court’s order of dismissal.

       AFFIRMED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              2